Appeal by defendant from an order of the County Court, Suffolk County, dated July 26, 1968, which, without a hearing, denied his coram nobis application to vacate a judgment rendered March 3, 1965, convicting him of manslaughter in the first degree on his plea of guilty. Order affirmed. Defendant’s motion was based on the claim that his plea of guilty should not have been accepted without an interrogation by the court into the facts showing his guilt and that his motion, prior to sentence, to withdraw his plea should have been granted. In our opinion, coram nobis was not available as a remedy to raise those contentions, as they were reviewable on appeal from the judgment of conviction (cf. People v. Brown, 13 N Y 2d 201, 204). We have, however, examined defendant’s arguments and find them without merit (cf. People v. Nixon, 21 N Y 2d 338, 353, 355; People v. Sparaco, 14 N Y 2d 786). Christ, Acting P. J., Brennan, Hopkins, Munder and Martuseello, JJ., concur.